DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, an expander comprising an expanding chamber, a driving chamber, an intermediate chamber, a first seal member, a second seal member, and a pressurizing unit that pressurizes a pressurized fluid filling the intermediate chamber.
Bush (US 2019/0211820 A1) is considered to be the closest relevant prior art to independent claim 1.  Bush discloses a scroll-type machine (Title) that is readily adapted for use as a compressed vapor expander ([0004]).  Bush further discloses the scroll-type machine (10) comprising a driving chamber (drive gallery 12) and an expanding chamber (discharge passage 89).
However, Bush does not disclose, teach, fairly suggest, nor render obvious the recited intermediate chamber and pressurizing unit that pressurizes a pressurized fluid filling the intermediate chamber.  To the contrary, Bush explicitly discloses that, for expanders, high pressure fluid flows from the inside to the outside periphery of the scroll machine ([0004]), and that high pressure fluid is introduced into the scroll machine via a high pressure port ([0005-0007]).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards further pressurizing high pressure fluids within the expander via a pressurizing unit.
Enokijima et al. (WO 2014/103413 A1) is also considered to be relevant prior art to independent claim 1.  Enokijima et al. discloses a composite fluid machine (Title).  Enokijima et al. discloses the fluid machine comprising an expander unit (87) which comprises an expanding chamber (e.g. 44) and a driving chamber (25) (as shown in e.g. Fig 2).
However, Enokijima et al. does not disclose, teach, fairly suggest, nor render obvious the recited intermediate chamber and pressurizing unit that pressurizes a pressurized fluid filling the intermediate chamber.  Furthermore, there does not appear to be any reasonable basis for the skilled artisan to be directed towards providing a pressurizing unit that pressurizes a pressurized fluid within an intermediate chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shaffer et al. (US 2019/0211824 A1) is cited for the disclosure of scroll vacuum pumps and related scroll devices (Title/Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        12/30/2021